                            IN UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )
                                                 )                     No. 3:15-CR-27-TAV-DCP
SYLVIA HOFSTETTER,                               )
COURTNEY NEWMAN, and                             )
CYNTHIA CLEMONS,                                 )
                                                 )
                               Defendants.       )


                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. Defendants Hofstetter, Newman, and Clemons ask [Doc.

444] the Court to exclude or limit the expert testimony of the Government’s four medical experts,

arguing that their proposed testimony is not reliable or relevant. They also ask the Court to exclude

or limit the use of the Government’s DOMEX report, contending that the methodology used in

compiling the data contained therein is deficient on its face. The Government responds [Doc. 477]

that a hearing to test the methodology of its medical experts is unnecessary because the Defendants

do not raise a Daubert issue, its medical experts may properly testify about their opinions on

patient files that they have reviewed, and its DOMEX report is admissible as a summary of other

admissible evidence.

               For the reasons discussed herein, the Court finds the parties agree that the

Government’s medical experts cannot extrapolate to the treatment of patients at the pain clinics as

a whole, based solely upon their review of a limited number of patient files selected by the

Government. Thus, a “Daubert hearing,” at which the Government’s experts must defend their
methodology, is not necessary. The Court also finds that the DOMEX report is not subject to a

Daubert analysis, because it is not an expert report.

    I.      BACKGROUND AND POSITIONS OF THE PARTIES

               On March 10, 2015, law enforcement officers executed search warrants at two pain

clinics associated with this case and seized approximately 6,300 patient files.1 In preparation for

trial, the Government retained the following medical experts: Dr. James Wilke, an anesthesiologist

and the medical director of a pain management clinic; Dr. John Blake, a medical doctor, president

and medical director of a pain management clinic, and assistant professor at the University of

Tennessee Department of Medicine; Dr. Michael Carter, a retired professor at the University of

Tennessee Health Science Center, with a doctorate in nursing practice; and Mr. Gary Tooley, a

physician assistant and associate professor at Christian Brothers University [Doc. 477, pp.5-7].

The Government selected and provided a number of patient files, seized from the pain clinics in

this case, for each of these experts to review: Dr. Wilke reviewed 55 files; Dr. Blake reviewed 79

files; Dr. Carter reviewed 77 files; and Mr. Tooley reviewed 13 files [Doc. 477, pp.5-6]. The

Government also provided these experts with “related prescription data” from the Tennessee

Controlled Substance Monitoring Database, which is maintained by the Tennessee Department of

Health [Doc. 477, p.7]. The experts created written opinions on the files they reviewed, and the

Government disclosed these reports to the Defendants [Doc. 477, p.7].

               The Government also used the Drug Enforcement Agency’s National Drug

Intelligence Center, Document and Media Exploitation Branch (“DOMEX”) to extract certain data

from patient files seized from the Lenoir City and Knoxville pain clinics in this case and to quantify

and summarize the data from these files [Doc. 477, p.7]. The Government selected 444 patient



1
  The Court takes the factual background for these issues primarily from the Government’s
response [Doc. 477].
                                                  2
files based upon its own criteria, such as whether the patient had died, claimed disability, had been

indicted in a related case, was an undercover agent, or had been discharged from one clinic and

sent to an associated clinic [Doc. 477, p.8]. An additional 256 patient files were randomly selected

[Doc. 477, p.8]. Analysts from DOMEX manually entered the data from these 700 patient files

and then provided summaries of specific data points requested by the Government: Summary of

Weight by Drug, Summary of Drug Weights by Provider, Location and Demographics of Patients,

Provider Summary Tables, Payments and Referrals, and Drugs Prescribed by Provider [Doc. 477,

p.8]. Logan Lake and Jon West, the analysts who oversaw the creation of the “DOMEX report”

in this case, do not hold a medical degree or have any medical training or experience [Doc. 477,

p.8].

               Relying on Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), the

Defendants argue [Doc. 444] that the Government’s medical experts should be excluded because

the methodology used in selecting the patient files they reviewed is flawed and the sample pool of

patient files is unrepresentative. They maintain that because the Government “cherry picked” the

patient files reviewed by the medical experts, the experts’ opinions are skewed to support the

Government’s theory of the case and any extrapolation to the case as a whole from their review of

this flawed sample will mislead or confuse the jury. They also argue that the medical experts’

opinions are not relevant to whether the Defendants acted like conventional drug dealers in this

case. Accordingly, the Defendants assert that the Government’s medical experts must be excluded

or, at least, limited to the files they each individually examined.

               With regard to the DOMEX report, the Defendants also argue that the

unrepresentative selection of patient files analyzed renders the report unreliable. They ask the

Court to exclude the report or to order the Government not to extrapolate to the whole patient



                                                  3
population and to instruct the jury that it may not extrapolate from the report to all of the patients

in the clinic.

                 The Government admits [Doc. 477] that it selected all of the patient files reviewed

by its experts and most of the files analyzed in the DOMEX report, but it contends that this does

not create a Daubert issue. It argues that the manner in which the files were selected does not

affect the reliability of the experts’ opinions about the files that each expert has reviewed. The

Government argues that in addition to providing their expert medical opinion about the files that

they have each personally reviewed, its medical experts may properly give an opinion on the

examination and prescribing practices of the clinic medical staff in light of the overall clinic

environment. It maintains that its medical experts may also properly testify about the generally

acceptable standards for issuing prescriptions.

                 The Government also argues that the DOMEX report is not an expert report subject

to Daubert analysis but, instead, is a summary pursuant to Federal Rule of Evidence 1006. It

asserts that the DOMEX report is admissible, because it summarizes a large volume of patient

files, which cannot be conveniently introduced at trial. The Government maintains that the patient

files have all been provided in discovery and that each patient file would be individually

admissible. It also contends that the summaries contained within the report are accurate and not

prejudicial and that the report will be introduced by an analyst, who supervised its preparation.

Thus, the Government argues that the DOMEX report is admissible under Rule 1006. It asserts

that if the Defendants object to the method used to create the report, their remedy is to cross-

examine the analysts about the sample selection and size at trial.

                 The Court heard argument on these issues at a motion hearing on May 10, 2019.

Assistant United States Attorneys Tracy L. Stone and Kelly Kathleen Pearson appeared on behalf

of the Government.       Attorneys Charles C. Burks, Jr., and Loretta G. Cravens represented

                                                  4
Defendant Hofstetter.      Attorneys Christopher J. Oldham and Mark E. Brown represented

Defendant Newman. Attorneys Randall E. Reagan and Cullen Michael Wojcik represented

Defendant Clemons.2 The Defendants were excused from appearing at the hearing.

                Mr. Brown argued on behalf of the Defendants that the testimony of the

Government’s experts is neither reliable, nor relevant. He asserted that the Government’s theory

of the case is that the medical providers working at the clinics at issue were essentially drug dealers

with prescription pads and that not one patient received care that was within the scope of

professional practice or for a legitimate medical purpose. Mr. Brown maintained that the opinions

of the Government’s medical experts are not reliable, because they reviewed a small percentage

of patient files, all of which were chosen by the Government. He agreed that the Government’s

medical experts could properly give an expert opinion about the care of a specific patient whose

file the expert reviewed. However, he argued that the Government’s theory in this case is that the

entire clinics are run illegally, and that due to the statistical unreliability of the method of choosing

the patient files, the Government’s experts cannot give a valid expert opinion about the patient

care at the clinics as a whole.

                Mr. Oldham argued that there are two problems with the Government’s proposed

medical experts. One issue is that the expert reports disclosed by the Government do not provide

the standards upon which Dr. Blake and Dr. Wilke based their opinions and provide only a brief

statement of the standard used by Mr. Carter. Mr. Oldham argued that defense counsel need a

Daubert hearing in order to question the Government’s experts about the standards that form the

basis of their opinions. However, he acknowledged that the Defendants are not challenging the

credibility or the qualifications of the Government’s medical experts. Mr. Oldham asserted that if


2
 Attorney Christopher Rodgers participated by telephone on behalf of Defendant Holli Womack,
who has not joined in this motion.
                                                   5
the experts are limited to testifying about the specific patient files that they reviewed, then defense

counsel can cross-examine them about those files.

               Mr. Oldham argued that the more important issue is whether the Government’s

medical experts should be allowed to extrapolate to the clinics as a whole, based upon their review

of an invalid statistical sample. He stated that a truly random sample is necessary in order to

extrapolate to the entire group. He noted that the files selected by the Government for the experts

to review were almost exclusively those of patients who were indicted. Thus, he contends that the

sample was weighted to yield the conclusion that the Government wants. Mr. Oldham contended

that the Court, as the gatekeeper, must make a threshold ruling that this data is not reliable in this

case. He argued that the average juror does not understand statistics and, thus, it would be very

difficult for defense counsel to expose the flaws in the expert’s extrapolation through cross-

examination. Mr. Oldham agreed that a Daubert hearing would not be relevant to the issue of the

reliability of the sample, because the Government admits that it selected the patient files. He asked

the Court to rule that while the Government’s medical experts can testify on their opinions about

the individual charts that they reviewed, they cannot extrapolate to all the patients or to the clinic

as a whole.

               Mr. Brown argued that the DOMEX report is also inadmissible, even as a summary,

because the manner in which the patient files included in the summary were selected is flawed.

He argued that this tainted selection yields an inaccurate result.

               AUSA Stone responded that there is no need for a Daubert hearing in this case. He

said the Government’s experts will base their opinions primarily on the patient files they reviewed

and will not extrapolate to the entire patient population based upon those files. He acknowledged

that the experts may have “signaled extrapolation” in the reports disclosed to the Defendants, but

he said that did not mean that the Government would ask the experts to extrapolate at trial. AUSA

                                                  6
Stone clarified that the medical experts, however, should be allowed to give opinions about the

clinics in this case, based upon other facts in evidence. He stated that Drs. Blake and Wilke both

run pain clinics and, thus, are qualified to know the difference between a legitimate and an

illegitimate clinic. Moreover, AUSA Stone argued that the Government’s medical experts will

review the same fifteen (15) files reviewed by the Defendants’ medical expert, which files he

asserted “are fair game for extrapolation” by the Government’s medical experts, based upon

defense counsel’s contention that these files are randomly selected.

               With regard to the DOMEX report, AUSA Stone said that 444 patient files were

selected based upon certain categories relevant to the Government’s theory of the case. He said

the Government wanted an equal number of randomly selected files, but, due to impending

deadlines, they had to limit the randomly selected files to 256, for a total of 700 files. He argued

that there should be no challenge to extrapolation from the 256 randomly selected files.

               Counsel for both parties agreed that there was no need for a Daubert hearing, if the

Court ruled that the Government’s medical experts may give an expert opinion on the patient files

that they each reviewed but may not extrapolate to the entire patient population. Mr. Oldham

requested that if the Government’s experts reviewed other materials pretrial, such as summaries or

incident reports, that the Government provide a supplemental expert disclosure, stating the other

materials reviewed by the experts. AUSA Stone responded that the Government was aware of the

new deadline for supplemental expert disclosure imposed by the Court. Mr. Burks objected to the

Government’s medical experts providing an expert opinion, based upon facts that come into

evidence during the trial, with regard to the ultimate issue of whether the instant pain clinics were

pill mills.   He argued that while the Government’s medical experts can talk about the

characteristics of pill mills, they cannot apply those characteristics to the clinics in this case.

AUSA Stone encouraged the Court to rule conservatively on this issue and to let the District Judge

                                                 7
rule on what the experts can say about the facts that come in at trial. He stated that the Government

will be careful of straying into testimony on the ultimate issue in order not to create an appealable

issue.

               The parties also agreed that a Daubert hearing was not necessary with regard to the

DOMEX report. Mr. Oldham and Mr. Burks stated that by agreeing that no Daubert hearing is

necessary, the Defendants were not waiving their opportunity to file a motion in limine challenging

the DOMEX report at a later time.

   II.      ANALYSIS

               Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

testimony: “A witness who is qualified as an expert by knowledge, skill, experience, training, or

education may testify in the form of an opinion or otherwise, if:”


               (a) the expert’s scientific, technical, or other specialized knowledge
               will help the trier of fact to understand the evidence or to determine
               a fact in issue,

               (b) the testimony is based upon sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
               and

               (d) the expert has reliably applied the principles and methods to the
               facts of the case.

The trial judge must act as a gatekeeper, admitting only that expert testimony that is relevant and

reliable. Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 589 (1993). With regard to

scientific knowledge, the trial court must initially determine whether the reasoning or methodology

used is scientifically valid and is properly applied to the facts at issue in the trial. Id. To aid the

trial court in this gatekeeping role, the Supreme Court has listed several key considerations: (1)

Can or has the scientific knowledge been tested, (2) Has the given theory or technique been


                                                  8
published or the subject of peer review, (3) Does a known error rate exist, and (4) Does the theory

enjoy general acceptance in the particular field. Id. at 592-94.

               Although Daubert focused on the admissibility of scientific expert opinions, the

trial court’s gatekeeping function applies to all expert testimony, including that based upon

specialized or technical, as opposed to scientific, knowledge. Kumho Tire Co. v. Carmichael, 526

U.S. 137, 147-48 (1999); Berry v. City of Detroit, 25 F.3d 1342, 1350 (6th Cir. 1994). The trial

court’s objective “is to make certain that an expert, whether basing testimony upon professional

studies or personal experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.” Kumho Tire, 526 U.S. at 152.

Although the general principles established in Daubert apply to all experts, the enumerated

considerations may or may not apply to a particular non-scientific expert. Id. at 149. The trial

judge enjoys broad discretion in determining whether the factors listed in Daubert reasonably

measure reliability in a given case. Id. at 153. Finally, expert testimony must be relevant, as well

as reliable. Daubert, 509 U.S. at 589; United States v. Jones, 107 F.3d 1147, 1156 (6th Cir.), cert.

denied, 521 U.S. 1127 (1997). With this framework in mind, the Court turns to the issues

surrounding the admissibility of the opinions of the Government’s proposed medical experts and

its DOMEX report.

 A. Expert Testimony of Government’s Medical Experts

       The bulk of the issues raised by the Defendants with regard to admissibility of the

Government’s experts’ opinions were resolved at the May 10 motion hearing. The Court finds

that the main issue initially raised by the Defendants, which is whether the Government’s medical

experts can extrapolate from the patient files they reviewed to the patient population as a whole,

is resolved by agreement of the parties. The Government agrees that its medical experts will testify

about the patient files they each reviewed but will not extrapolate from those files to the patient

                                                 9
population as a whole or to the overall operation of the clinics in this case. The Defendants agree

that this limitation satisfies their objection to extrapolation due to methodology of selection of the

patient files. The Court also finds that the Defendants concede that they are not challenging the

qualifications or credibility of the Government’s experts and that they agree that cross-examination

is the appropriate method to challenge the experts’ opinions on the patient files they individually

reviewed. Thus, the Court finds no need for an evidentiary hearing with regard to these issues.

       However, the Court finds that some ambiguity exists with regard to whether the

Government’s medical experts may give opinions about the legitimacy of the clinics in this case,

based upon their consideration of the facts that come into evidence at trial. The Defendants argue

that such testimony would invade the province of the jury by opining on the ultimate issue, in

violation of Rule 704. The Government contends that particularly Drs. Blake and Wilke, who

themselves run pain management clinics, have the expertise to give opinions on whether a pain

clinic is being run appropriately or is actually a pill mill. The Government encourages the Court

to forego ruling on this issue, the contours of which are more appropriately shaped by District

Judge Varlan within the context of the trial. The Court finds that while the specific details of this

issue must be decided during the trial, the evidentiary rules and case law provide parameters to

guide the parties as the issues develop.

       First, the Court observes that an “expert may base an opinion on facts or data in the case

that the expert has been made aware of or personally observed.” Fed. R. Evid. 703; see also

Advisory Committee Notes to Fed. R. Evid 703 (observing that experts may “attend the trial and

hear the testimony establishing the facts” upon which he or she bases an opinion). Moreover, with

the exception of an opinion on the defendant’s intent, the opinion of an expert “is not objectionable

just because it embraces an ultimate issue.” Fed. Rule Evid. 704(a)-(b). “An expert may not opine

on the overarching question of guilt or innocence[.]” United States v. Volkman, 797 F.3d 377, 388

                                                 10
(6th Cir.), cert. denied, 136 S. Ct. 348 (2015). “When the rules speak of an expert’s testimony

embracing the ultimate issue, the reference must be to stating opinions that suggest the answer to

the ultimate issue or that give the jury all the information from which it can draw inferences as to

the ultimate issue.” Berry v. Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994), cert. denied, 513 U.S.

1111 (1995). In other words, while an expert may testify about a fact that relates to the ultimate

issue, the expert may not give a legal conclusion. Id.

       “Expert testimony on whether prescriptions are medically appropriate has long been the

norm in controlled-substance prosecutions.” United States v. Lang, 717 F. App’x 523, 534 (6th

Cir. 2017) (holding that medical doctor properly gave opinion testimony on patient files that he

reviewed) (citing United States v. Word, 806 F.2d 658, 662-64 (6th Cir. 1986) and United States

v. Hughes, 895 F.2d 1135, 1144 (6th Cir. 1990)). In United States v. Volkman, our appellate court

held that the opinions of medical experts that prescriptions issued by the defendant physician had

no legitimate medical purpose did not violate the province of the jury. 797 F.3d at 389-90. The

Court also upheld the testimony by a medical doctor and a pharmacist on “the standard of care and

the evaluation of certain drug combinations or quantities,” determining that “both experts applied

their understanding of the standard-of-care to a limited sample of facts.” Id. at 390; see also United

States v. Quinones, 536 F. Supp. 2d 267, 274 (E.D.N.Y. 2008) (observing that, in order to convict

a medical professional of a violation of § 841(a)(1), the government must necessarily prove “what

the medical profession would generally do in the circumstances”). Finally, in United States v.

Hughes, the medical expert responded to hypothetical questions by “offer[ing] his expert opinion

that certain practices, established by other evidence, were beyond the scope of legitimate medical

practice.” 895 F.2d at 1145. However, the court pointed out that the expert “answered only

hypothetical questions about medical practice.” Id. at 1145, n.14.



                                                 11
        From these cases, the Court generally distills that the Government’s medical experts may

be permitted to offer opinions not only about whether specific prescriptions were issued with a

legitimate medical purpose, but also about whether certain conditions or circumstances at the

clinics (as established by the evidence introduced at trial) were medically appropriate or within the

scope of legitimate medical practice. However, the Court agrees with the Government that the

admissibility of specific testimony is a determination best made by the District Judge in the context

of the trial.

        Accordingly, the Court finds that a Daubert hearing is not necessary in this case and that

the parties agree that the Government’s medical experts will not extrapolate from the patient files

that they reviewed to the patient population as a whole.

    B. Admissibility of Government’s DOMEX Report

        The Court also finds that the parties agreed that the admissibility of the DOMEX report

was not an appropriate subject for a Daubert hearing. The Court finds that the DOMEX report is

not an expert report but is instead a summary of other admissible evidence, i.e. a portion of the

patient files. Rule 1006 permits a party to “use a summary, chart, or calculation to prove the

content of voluminous writings, recordings, or photographs that cannot be conveniently examined

in court.” Fed R. Evid. 1006. Use of such summary evidence is contingent upon the party offering

the summary making the evidence upon which it is based (either originals or duplicates) “available

for examination or copying, or both, by other parties at a reasonable time and place.” Id. The

undersigned has recently held [Doc. 558] that the Government has provided electronic copies of

all of the patient files to the Defendants and has provided defense counsel with a reasonable

opportunity to inspect the original patient files.3


3
 In the interest of fairness, the Court required the Government to permit defense counsel to inspect
the patient files for twelve additional hours by September 6, 2019.

                                                  12
       In addition to the original evidence being voluminous and itself admissible and the

evidence summarized being available to the other parties, the summary itself must be “‘accurate

and nonprejudicial.’”4 United States v. Bray, 139 F.3d 1104, 1110 (6th Cir. 1998) (quoting

Gonzalez v. Great Lakes Steel, 803 F.2d 250, 257 (6th Cir. 1986)). “This means first that the

information on the document summarizes the information contained in the underlying documents

accurately, correctly, and in a nonmisleading manner.” Id. Here, the Defendants asked to reserve

any challenge to the DOMEX report based upon Rule 1006 and asked to be permitted to raise any

evidentiary challenges to the DOMEX report in a motion in limine. Accordingly, the undersigned

makes no determination on whether the DOMEX report is accurate and not prejudicial in

compliance with Rule 1006.

III. CONCLUSION

       Based upon the parties’ briefs and arguments, as well as the applicable case law, the

Defendants’ Daubert Motion to Exclude or Limit the Expert Testimony of Dr. James Wilke, Dr.

John Blake, Michael Carter, and Gary Tooley and to Limit its Use of DOMEX Report [Doc. 444]

is GRANTED in part and DENIED in part as follows:

              (1) A Daubert hearing at which the Defendants challenge the
                  methodology of the Government’s medical experts or of the
                  DOMEX report is not necessary or appropriate in this case, and
                  the Defendant’s request for a Daubert hearing is denied;

              (2) The Defendant’s request to limit the testimony of the
                  Government’s medical experts is granted. The Government’s
                  medical experts are not permitted to extrapolate to or draw
                  conclusions about the care of the clinic patients as a whole based
                  solely upon their review of the patient files selected by the
                  Government;




4
 The Court notes that Bray includes a fifth requirement that the party offering the summary lay a
proper foundation for its admission through the testimony of the individual who supervised the
preparation of the summary. 139 F.3d at 1110.
                                               13
     (3) The Government’s medical experts with expertise in the area of
         pain management clinics may testify about the standard of care
         for healthcare providers in pain management clinics;

     (4) The Government’s medical experts may testify generally as to
         whether the practices at the pain management clinics in this case,
         as revealed by the evidence at trial, were medically appropriate
         or within the scope of legitimate medical practice. However, the
         admissibility of specific testimony by the Government’s medical
         experts is a matter for the District Judge to determine at trial;

     (5) The Government’s medical experts may also testify about the
         expert opinions of the Defendants’ medical experts; and

     (6) The Defendants are not precluded from filing a motion in limine
         challenging the DOMEX report.

IT IS SO ORDERED.

                                           ENTER:

                                           _______________________________
                                           Debra C. Poplin
                                           United States Magistrate Judge




                                      14
